Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/28/2021 has been entered.
 
DETAILED ACTION
This office action is responsive to the amendment filed 5/28/2021. Claims 1-6, 8-34 are currently pending. Claim 7 is canceled and claims 19-34 are added as new per applicant’s request.
Response to Amendment/Remarks
Applicant's amendment to the specification par. 007 is sufficient to overcome previous objection to the specification.
Applicant’s amendment to claims is sufficient to overcome previous rejections under 35 USC 103.
Applicant’s Terminal Disclaimer, filed and approved on 4/16/2021, is sufficient to overcome previous rejections under Double Patenting.
Allowable Subject Matter
Claims 1-6 and 8-34 are allowed.
	The following is an examiner’s statement of reasons for allowance: 
As per claim 1, the closest prior art of record, Pennanen (US 8010317 B1), hereinafter ‘Pennanen’ in view of Hussain (US 8531225 B1), hereinafter ‘Hussain’, either singularly or in combination, fail to anticipate or render obvious the limitations 
	“controlling an actuator by using the deviation Δc, and 
	wherein the controller controls the actuator in a closed control loop, the controller comprises a low-pass integral loop filter, the controller uses only one performance value ci of the set of performance values of n identically designed hardware performance monitors at a time, 
	the control loop is continuously performed until all performance values cn have been used consecutively, and 
	deviation Δc determined for each performance value ci is averaged and stored in an integrator register of the low-pass integral loop filter” in combination with other limitations.
	Pennanen discloses a method for reducing an effect of local process variations of a digital circuit, the method comprising the following steps: (A system and method, performance monitors, adaptive voltage scaling in an integrated circuit [abs]; cover all process and temperature corners, equivalent to reducing the effect of location process variation [col 1 line 34])

	selecting one performance value cj of the set of performance values by a controller; (1.D) (comparator unit selects the signal [col 10 line 31-32], selects the HPM signal [col 10 line 59], a comparator select one of the received signal [claim 1]; control unit [col 9 line 4-23])
	comparing the performance value cj with a reference value cref by the controller, resulting in a deviation value Δc (control unit [col 9 line 4-23], comparator unit compares … the input value from the first, second … Nth subtraction unit [col 10 line 28-31], first/second/Nth subtraction unit subtracts the output of the first/second/Nth HPM from the nominal expected output of the first/second/Nth HPM [col 9 line 65 – col 10 line 31], side note: instant application selects an output cj of performance monitor j and compare with the reference value Cref then take the deviation Δc between Cj and cref while Pennanen calculates a set of deviations (Δc1, Δc2 … ΔcN), then compares them and select the maximum value Δcj. Although there is difference in approaches, it is obvious a person having ordinary skill in the art, can use Pennanen’s method to produce the same result as that of instant application), but fails to disclose the above allowed limitations.
	Hussain discloses determining an average value cmean of the measured performance values, as an approximation of an ideal performance value c0 (when multiple monitors implying use of average or mean value as an approximation of an ideal performance value) and 
	controlling an actuator by using the deviation Δc for regulating the local process variations to the approximation cmean of the ideal performance value c0 (The controller uses closed loop control to control the output voltage level of the power supply, equivalent to an actuator being supply voltage generator in view of spec par. 0029,  based on feedback provided by the hardware monitors [col 3 line 51-54], differences, equivalent to the deviation, between measurement values from the hardware monitors and the preset parameter values, and the controller controls the output voltage level of the power supply to reduce a sum of the weighted difference values [col 3 line 54-58], side note: (1) weight values from a lookup table can be set as desired to make it matching with the instant application, (2) the preset parameter can be set to cmean for regulating the local process variations to the approximation cmean), but fails to disclose the above allowed limitations.
	Other prior art of record, Lu (US 20040165622 A1), discloses a use of low-pass integral loop filer (integrator [0031-0034, 0061-0064], Fig. 5], low pass filter, loop, integrator [0064], register [0031, 0033, 0057, 0065]), but fails to disclose the above allowed limitations.

As per claim 19, the closest prior art of record, Pennanen, Hussain and Lu, either singularly or in combination, fail to anticipate or render obvious the limitations 
	“controlling an actuator by using the deviation Δc;
	and wherein the controller controls the actuator in a closed control loop, the controller comprises a low-pass integral loop filter, the controller uses only one performance value cj of the set of performance values c of n identical hardware performance monitors at a time, 
	the control loop is continuously performed until all performance values cn have been non-deterministically selected and used, and 
	deviation Δc determined for each performance value c is averaged and stored in an integrator register of the low-pass integral loop filter” in combination with other limitations because of the same reason explained above in claim 1.

As per claims 2-6, 8-18 and 20-34, claims are also allowed because base claims 1 and 19 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.